UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
JOSEPH EMANUEL,                           )
                                          )
                  Plaintiff,              )
                                          )
            v.                            )                Civil Action No. 11-1514 (RBW)
                                          )
UNITED STATES DEPARTMENT OF JUSTICE, )
                                          )
                  Defendant.              )
_________________________________________ )


                                MEMORANDUM OPINION


       The United States Department of Justice filed a motion to dismiss or for summary

judgment on December 29, 2011. In its January 12, 2012 Order, the Court advised the plaintiff,

among other things, of his obligation to file an opposition or other response to the motion.

Further, that Order expressly warned the plaintiff that, if he failed to file his opposition by

February 3, 2012, the Court would treat the motion as conceded. To date, the plaintiff neither

has filed an opposition nor requested additional time to do so. Accordingly, the Court will treat

this motion as conceded. An Order accompanies this Memorandum Opinion.


       SO ORDERED.




DATE: February 23, 2012                        REGGIE B. WALTON
                                               United States District Judge